            Case 1:19-cr-00346-PGG Document 3 Filed 05/09/19 Page 1 of 10




UNITED STATES DISTRICT COURT
                                                                                    ORIGINAL
SOUTHERN DIS TRICT OF NEW YORK
-   -   -    -   -   -   -     -   -    -   -   -   -     X


UNITED STATES OF AMERICA

                             - v .-                                 SEALED INDICTMENT

CHARLES WILLIAMS ONUS ,
      a/k/a " CaHouse ,"

                                       Defendant .
                                                                                        346
                                                          X


                                                        COUNT ONE

    (Computer Fraud - Causing Damage to a Protected Computer)

        The Grand J u ry charges :

                                                        OVERVIEW

        1.           From at least in or about July 2017 through at least

in or about 2018 , CHARLES WILLIAMS ONUS , a/k/a "CaHouse ," the

defenda n t , a national of the Federal Repub li c of Nigeria ,

participated in a scheme to conduct cyber intrusions of multiple

user accounts maintained by a company that provides human

resources and payroll services to employers across the United

States (the " Company " ) , in order to steal payroll deposits

processed by the Company .

        2.           During the course of the scheme , unauthorized access

was obtained to over 5 , 500 Company user accounts through a cyber

intrusion technique referred to as " credential stuffing. "

During a credential stuffing attack , a cyber threat actor
          Case 1:19-cr-00346-PGG Document 3 Filed 05/09/19 Page 2 of 10




collects stolen credentials , or username and password pairs ,

obtained from other large - scale data breaches of other

companies .     The threat actor then systematically attempts to use

those stolen credentials to obtain unauthorized access to

accounts held by the same user with other companies and

providers , to compromise accounts where the user has maintained

the same password .

     3.       After CHARLES WILLIAMS ONUS , a/k/a "CaHouse ," the

defendant , successfully gained unauthorized access to a Company

user account , he changed the bank account information designated

by the user of the account to receive the user ' s payroll to a

prepaid debit card that was under ONUS ' s control .         As a result ,

for a compromised Company user account , the user ' s payroll that

was to be automatically deposited into the user ' s bank account

was fraudulently diverted to a prepaid debit card under ONUS ' s

control .

     4.       From at least in or about July 2017 through at least

in or about 2018 , at least approximately 5 , 500 Company user

accounts were compromised and more than approximately $800 , 000

in payroll funds were fraudulently diverted to prepaid debit

cards , including those under the control of CHARLES WILLIAMS

ONUS , a/k/a " CaHouse ," the defendant .      The compromised Company




                                       2
         Case 1:19-cr-00346-PGG Document 3 Filed 05/09/19 Page 3 of 10




user accounts were associated with employers whose payroll was

processed by the Company, including employers located in the

Southern District of New York .

                           STATUTORY ALLEGATIONS

        5.   From at least in or about July 2017 through at least

in or about 2018 , in the Southern District of New York and

elsewhere , CHARLES WILLIAMS ONUS , a/k/a "CaHouse , " the

defendant , knowingly caused the transmission of a program ,

information , code , and command , and as a result of such conduct,

intentionally caused damage without authorization to a protected

computer , which caused loss to one and more persons during a

one - year period aggregating at least $5 , 000 in value , to wit ,

ONUS obtained unauthorized access to online accounts of Company

users    ("Victim Accounts") and modified the bank account

information designated to receive the users ' payroll , which

impaired the integrity of the Victim Accounts , and caused over

$5 , 000 in loss.

        (Title 18 , United States Code , Sections 1030 (a) (5) (A) ,
            1030 (c) (4) (A) (i) (I), 1030 (c) (4) (B) (i), and 2 . )




                                       3
       Case 1:19-cr-00346-PGG Document 3 Filed 05/09/19 Page 4 of 10




                                  COUNT TWO

 (Computer Fraud - Unauthorized Access to a Protected Computer To
                     Further Intended Fraud)

      The Grand Jury further charges:

      6.     The allegations contained in paragraphs 1 through 4 of

this Indictment are repeated and realleged as if fully set forth

herein .

      7.      From at least in or about July 2017 through at least

in or about 2018 , in the Southern District of New York and

elsewhere , CHARLES WILLIAMS ONUS , a/k/a " CaHouse ," the

defendant , knowingly and with the intent to defraud accessed a

protected computer without authorization , and exceeded

authorized access , and by means of such conduct furthered the

intended fraud and obtained things of value totaling more than

$5 , 000 during a one-year period , to wit , ONUS obtained

unauthorized access to Victim Accounts and modified the bank

account information designated to receive the users ' payroll in

order to fraudulently divert the payroll to prepaid debit cards

under ONUS ' s control .

           (Title 18 , United States Code , Sections 1030 (a) (4) ,
                          1030 (c) (3) (A) , and 2.)




                                      4
       Case 1:19-cr-00346-PGG Document 3 Filed 05/09/19 Page 5 of 10




                              COUNT THREE

                              (Wire Fraud)

      The Grand Jury further charges :

      8.   The allegations contained in paragraphs 1 through 4 of

this Indictment are repeated and realleged as if fully set forth

herein .

      9.   From at least in or about July 2017 through at least

in or about 2018 , in the Southern District of New York and

elsewhere , CHARLES WILLIAMS ONUS , a/k/a " Ca House ," the

defendant , having devised and intending to devise a scheme and

artifice to defraud , and for obtaining money and property by

means of false and fraudulent pretenses , representations , and

promises , knowingly did transmit and cause to be transmitted by

means of wire , radio , and television communication in interstate

and foreign commerce , writings , signs , signals , pictures , and

sounds , for the purpose of executing such scheme and artifice ,

to wit , ONUS obtained unauthorized access to Victim Accounts and

modified the bank account information designated to receive the

users ' payroll in order to fraudulently divert payroll deposits

originating , at least in part , in the Southern District of New




                                    5
          Case 1:19-cr-00346-PGG Document 3 Filed 05/09/19 Page 6 of 10




York , via wire transfers to prepaid debit cards under ONUS's

control.

      (Title 18 , United States Code , Sections 1343 and 2 . )

                                  COUNT FOUR

                         (Receipt of Stolen Money)

     The Grand Jury further charges :

     10 .    The allegations contained in paragraphs 1 through 4 of

this Indictment are repeated and realleged as if fully set forth

herein.

     11.     From at least in or about July 2017 through at least

in or about 2018 , in the Southern District of New York and

elsewhere , CHARLES WILLIAMS ONUS , a/k/a "CaHouse ," the

defendant , received , possessed , concealed , stored , bartered ,

sold , and disposed of goods , wares , merchandise , securities , and

money , of the value of $5 , 000 and more , which had crossed a

State or United States boundary after being stolen , unlawfully

converted , and taken , knowing the same to have been stolen ,

unlawfully converted , and taken , to wit , ONUS received ,

possessed , and used fraudulently diverted payroll deposits that

were transferred in interstate and foreign commerce to prepaid

debit cards under ONUS ' s control .

          (Title 18 , United States Code , Sections 2315 and 2.)




                                       6
       Case 1:19-cr-00346-PGG Document 3 Filed 05/09/19 Page 7 of 10




                               COUNT FIVE

                      (Aggravated Identity Theft)

      The Grand Jury further charges:

      12 .   The allegations contained in paragraphs 1 through 4 of

this Indictment are repeated and realleged as if fully set forth

herein .

      13 .   From at least in or about July 2017 through at least

in or about 2018 , CHARLES WILLIAMS ONUS , a/k/a "CaHouse , " the

defendant , knowingly transferred , possessed , and used , without

lawful authority , a means of identification of another person ,

during and in relation to a felony violation enumerated in Title

18 , United States Code , Section 1028A(c) , and aided and abetted

the same , to wit , ONUS possessed and used , and aided and abetted

the possession and use of , login credentials including usernames

and passwords of various individual Company users during and in

relation to the computer fraud and wire fraud offenses charged

in Counts One through Three of this Indictment .

     (Title 18 , United States Code , Sections 1028A(a) (1)      &   (b)
                               and 2 . )

                        FORFEITURE ALLEGATIONS

      14 .   As a result of committing the offenses alleged in

Counts One and Two of this Indictment , CHARLES WILLIAMS ONUS ,

a/k/a " CaHouse ," the defendant , shall forfeit to the United


                                     7
       Case 1:19-cr-00346-PGG Document 3 Filed 05/09/19 Page 8 of 10




States , pursuant to Title 18 , United States Code , Section

1030(i) , any and all property , real and personal , constituting

or derived from , any proceeds obtained directly or indirectly ,

as a result of said offenses , and any and all personal property

that was used or intended to be used to commit or to facilitate

the commission of said offenses, including but not limited to a

sum of money in United States currency representing the amount

of proceeds traceable to the commission of said offenses.

     15.    As a result of committing the offense alleged in

Counts Three and Four of this Indictment , CHARLES WILLIAMS ONUS ,

a/k/a " CaHouse ," the defendant , shall forfeit to the United

States , pursuant to Title 18 , United States Code , Section

981 (a) (1) (C) , and Title 28 , United States Code , Section 2461 (c) ,

any and all property , real and personal , that constitutes or is

derived from proceeds traceable to the commission said offenses ,

including but not limited to a sum of money in United States

currency representing the amount of proceeds traceable to the

commission of said offenses .

                     Substitute Assets Provision

     16 .   If any of the above - described forfeitable property , as

a result of any act or omission of the defendant:

     a.     cannot be located upon the exercise of due diligence ;




                                     8
      Case 1:19-cr-00346-PGG Document 3 Filed 05/09/19 Page 9 of 10



     b.     has been transferred or sold to, or deposited with, a

third person;

     c.     has been placed beyond the jurisdiction of the Court;

     d.     has been substantially diminished in value; or

     e.     has been commingled with other property which cannot

be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p), and Title 28, United States

Code, Section 2461(c), to seek forfeiture of any other property

of the defendant up to the value of the above forfeitable

property.

      (Title 18, United States Code, Sections 981 and 1030;
         Title 21, United States Code, Section 853; and
          Title 28, United States Code, Section 2461.)




                                        ~~-~
                                       GEOFFRE~ ERMAN
                                       United States Attorney




                                   9
Case 1:19-cr-00346-PGG Document 3 Filed 05/09/19 Page 10 of 10




           Form No . USA- 33s - 274       (Ed .   9 - 25 - 58)

              UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


                UNITED STATES OF AMERICA

                            -   v.   -

                  CHARLES WILLIAMS ONUS,
                     a/k/a "CaHouse,"

                                          Defendant .


                     SEALED INDICTMENT

                         19 Cr.

            (18 U.S . C . §§ 1028A(a) ( 1 ) & (b) ,
          1030 (a) (4) & (5) (A) , 1030 (c) (3) (A) ,
       1030 (c) (4) (A) (i) (I) & (B) (i) , 1343 , 2315
                            and 2.)



                                 GEOFFREY S . BERMAN
                            United States Attorney .




                           TRUE BILL


                                                    FOREPERSON




    sA/,q ,
                     (i· 1ed se;i0ed J:11d ,·0r,v,e,-,f
                       (i·1eeJ           )YlltC, (sli I
                         f;- red Arre6~ Ve&rr~r
                                                                 w~j,   c.Js-~T
